DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on May 9, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed November 5, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrington et al. US 4,247,568 in view of Matsuda et al. US 5,139,575 and Liu et al. US 2006/0210696.
Regarding claims 1, 3, 4, 10, 12, 13, 15-17, 19-21, 23, 28, 30, 31, 33, 34 Carrington teaches a method of making a non-digestible product comprising providing an aqueous feed composition that comprises dextrose (corn syrup) and reacting the aqueous feed composition at a total solids concentration of at least 90% in the presence of at least one acid catalyst at a temperature of at least 149℃ for a time of 0.1-15minutes (col. 1, line 65-col. 2, line 65; col. 3, lines 15-65). Carrington does not expressly recite “sufficient to produce a product composition in which the concentration of non-linear dextrose oligomers is at least twice as high as the concentration of linear dextrose oligomers, and in which the concentration of non- linear dextrose oligomers having a degree of polymerization of at least three is at least about 50% by weight on a dry solids basis, the product composition being primarily digestion resistant as measured by the Englyst Assay, the product composition including less than 50% on a dry solids basis of residual dextrose, wherein the dextrose oligomers have a degree of polymerization of 2 to 30, and wherein the slowly-digestible or digestion-resistant carbohydrate composition is not a polydextrose”; however, given that the process of Carrington reacts the same material as the present invention at the same temperature and time as the claimed invention, it is expected that the invention of Carrington would produce the same results/product, as the claimed invention. The composition is not a polydextrose and Carrington further discloses food compositions (cakes, snack bar (“biscuits”), baked food, toddler food (“mashed potato”) comprising said non-digestible product (col. 5, lines 10-25)
Carrington differs from the claim invention with respect to the acid used as the catalyst. 
Matsuda also relates to the production of an indigestible saccharide and teaches providing an aqueous feed composition that comprises dextrose (corn syrup) and reacting the aqueous feed composition and reacting the composition with either phosphoric or hydrochloric acid (col. 2, line 1-col. 3, line 10). 
Liu teaches a process for making an oligosaccharide composition comprises producing an aqueous composition that comprises at least one oligosaccharide and at least one monosaccharide by saccharification of starch, membrane filtering the aqueous composition to form a monosaccharide-rich stream and an oligosaccharide-rich stream, and recovering the oligosaccharide-rich stream. The oligosaccharide-rich stream is slowly digestible by the human digestive system, and can be used as a low-calorie food ingredient that is high in soluble dietary fiber. The process beings with a corn starch slurry which is adjusted to pH 3.5 with sulfuric acid [0012-0014]. 
As it was known in the art to use either organic or inorganic acid in the production of an indigestible saccharide, it would have been an obvious choice to one of ordinary skill in the art to use phosphoric, hydrochloric, or sulfuric acid, in the invention of Carrington, since it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to phosphoric or hydrochloric acid given the desired properties of the end product. 
Regarding claim 2, Carrington is applied to claim 1 as stated above. Carrington further teaches wherein the aqueous feed composition is a starch hydrolysate (col. 2, lines 15-25).
Regarding claim 5, 22, Modified Carrington is applied to claim 1 as stated above. Liu further teaches, “the starch slurry, adjusted to a pH target of 3.5 by addition of sulfuric acid, is rapidly mixed with steam in a jet cooker and held at 149 to 152.degree. C. (300 to 305.degree. F.) for 4 minutes in a tail line. The gelatinized starch 16 is hydrolyzed 18 by exposure to acid at high temperature during jet cooking. The hydrolysis reduces the molecular weight of the starch and generates an increased percentage of monosaccharides and oligosaccharides in the composition.” [0014]. It would have been within the skill level of one of ordinary skill in the art to determine a workable pH around the target pH which reduces the molecular weight of the starch and generates an increased percentage of monosaccharides and oligosaccharides in the composition to a desired level. One would have been motivated to modify the invention of modified Carrington with the teaching of Liu to produce the desired product.
Regarding claim 6, 24, Modified Carrington is applied to claim 1 as stated above. Carrington further teaches the use of a “wipe film evaporator” (col. 3, line 35).
Regarding claim 7, 25, Modified Carrington is applied to claim 1 as stated above. Liu further teaches wherein the product composition comprises a minor amount of residual dextrose, and wherein the process further comprises removing at least some residual dextrose from the product by fractionation [0018]. One would have been motivated to modify the invention of modified Carrington with the teaching of Liu to produce a product having the desired concentration of monosaccharides. 
Regarding claim 8, 26, Modified Carrington is applied to claim 1 as stated above. Carrington does not include removing residual dextrose from the product by fractionation.
Regarding claim 9, 27, Modified Carrington is applied to claim 1 as stated above. Carrington does not include a hydrogenation step. 
Regarding claims 11, 14, 29, 32, Modified Carrington is applied to claim 1 as stated above. Carrington discloses food compositions comprising said non-digestible product (col. 5, lines 10-25), but does not disclose beverages or yogurt. Liu teaches beverages and yogurt. One would have been motivated to produce consumers with a wide variety of dietetic foods of low-calorie content, to include beverage and yogurt.
Regarding claim 18, Modified Carrington is applied to claim 1 as stated above. Carrington teaches the use of acid and does not recite manufacturing said acid [0014], thus the acid is from previous processing. 

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carrington et al. US 4,247,568 in view of Matsuda et al. US 5,139,575 and Liu et al. US 2006/0210696 in further view of Shah et. al. US 6,559,302.
Regarding claim 35, Modified Carrington is applied to claim 17 as stated above. Modified Carrington does not expressly disclose wherein the at least one acid catalyst is a combination of phosphoric acid and hydrochloric acid. 
Shah teaches a process for the production of edible polysaccharides wherein process reacts a saccharide with an acid catalyst “in the presence of an amount of a mineral acid catalyst, or a mixture of a mineral acid catalyst and an organic acid, under conditions sufficient to form a polysaccharide suitable for food use, i.e., one that has low color and a low level of off-flavors” (col. 5, lines 38-43) and specifically teaches, “from about 0.0001 wt % to about 0.3 wt % of a catalyst component consisting of hydrochloric acid, sulfuric acid, a mixture of these with each other, or a mixture of one or both of these with phosphoric acid.” (col. 6, line 10). Thus, as the art teaches it is known to use both phosphoric acid and hydrochloric acid and mixture thereof as acid catalyst when forming carbohydrate compositions it would have been an obvious choice to one of ordinary skill in the art to use a combination of phosphoric acid and hydrochloric acid in the invention of Carrington, since it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use a combination of phosphoric acid and hydrochloric acid given the desired properties of the end product. 

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive. 
Applicant argues Carrington requires the use of an edible di- and tribasic carboxylic acid and anhydrides for the requirement of forming crosslinking saccharides, as proven by Rennhard (US 3766165); however, crosslinking is not mentioned in the teaching of Carrington. Rennhard specifically mentions crosslinking because it is the purpose of Rennhard. If crosslinking was desired in Carrington, Carrington would have explicitly mentioned crosslinking, as Rennhard does.  Applicant’s entire “crosslinking” requirement is based solely on Carrington’s teaches of what is well known in the art; however, it is also noted that Carrington also cites Mitchell et al. (US 3657010) as “well know in the art” and Mitchell states, “It has unexpectedly been found that when hydrolyzed starch materials, such as concentrated syrups, are heated in the presence of acid up to temperatures in the range of about 300.degree. F. to 370.degree. F.” (col. 1, line 65) and “the acids suitable for use in this invention can be any of the acceptable food acids, either organic or inorganic, which do not become volatile or decompose at the operating temperatures. These acids can be used in amounts up to those which will neither present an overly acidic taste to the consumer nor be in excess of the saturation point of any desired solution. Normally the acid is employed in the range of from 10 percent to 50 percent of the weight of the hydrolyzed starch solids. Examples of suitable acids are inorganic acids such as phosphoric and organic acids such as fumaric, adipic, malic, tartaric, etc.” (col. 2, lines 45-55).  Thus, following applicant’s Rennhard logic, Mitchell makes it clear that inorganic and organic acid are suitable catalyst. 
Applicant further argues that there would be reason to modify the process of Carrington to use an inorganic acid catalyst, because “the intended use of the acid of Carrington is as a crosslinker” and inorganic acids are not suitable crosslinkers.  However, this argument is not based on the teaching of Carrington. Applicant refers to Rennhard as proof that crosslinking is a “requirement” of Carrington only because Carrington mentions Rennhard as known art. However, Carrington also mentions Mitchell, which does not teach against the use of inorganic acid and does not employ acids for the purpose of crosslinking. One has no reason to assume that crosslinking is a requirement for Carrington. Further, given the importance of a “requirement”, if Carrington deemed something a “requirement” surely it would have been at least acknowledged by Carrington, as it is by Rennhard. Applicant’s remarks are not persuasive. 
With respect to arguments of Matsuda and Liu, these reference are applied in combination with Carrington as teaching references for the use of either organic or inorganic acid in the production of an indigestible saccharide, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).
The rejection of claims 1-22, 24-34 in view of Liu has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792